DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Ex parte Quayle
This application is in condition for allowance except for the following formal matters: 
In claim 4, line 3, it appears that the phrase “the metal clip” should be changed to - - the clip - -.
In claim 4, recitation of “a bundled grouping of straps, hoses, cables or wires” in line 4, appears to be synonymous with the recitation of “a bundled grouping of items” in line 1. Therefore, for consistency, the claim should clarify to the effect that the bundled grouping of items being of straps, hoses, cables or wire, which will similarly provide clarification of each recitation of “the bundled grouping” recited in lines 5, 6 and 8. 

Allowable Subject Matter
Claims 1-3 are allowed.  Subject to the correction of claim 4 to the effect indicated above, claims 4-14 would be allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record fails to suggest of make obvious, the claimed strap securing device, viewed as a whole, requiring the metal clip having a tongue element and a latch structure, and cord, such that the tongue element is structurally and functionally capable of being inserted into the object to be secured, and wherein the cord is wrapped around the object by pulling on the cord in a first direction and then around the object, and with the pulling causing the tongue element to be pulled into the object to be secured.
Regarding claim 3, the prior art of record fails to suggest of make obvious, the claimed method of securing a strap end portion, viewed as a whole, requiring the steps of at least aligning a rigid clip having a tongue element and latch structure relative to the strap end portion, inserting the tongue element between layers of the bundled strap end portion, pulling on an elastic cord attached to the rigid clip causing the tongue element to be further inserted into the layers, wrapping the elastic cord around the bundled strap end portion, and connecting the elastic cord to the latch structure to secure the rigid clip and cord to the bundled strap end portion.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Other securing device are represented by Schwab (U.S. Patent No. 4,569,108), Byers (U.S. Patent No. 7,107,654), Parks (U.S. Patent No. 6,675,977), Schwab et al. (U.S. Patent No.  4,885,824), Lee (U.S. Patent No. 1,196,555), Hamm (U.S. Patent No. 10,486,582), and Bosmans (U.S. Patent No. 5,893,456).  However, they each fail to have claims structure and functionality of the clip in combination with the other limitations required by the claims. 
 
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert J Sandy whose telephone number is (571)272-7073.  The examiner can normally be reached on m-f 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Robert Sandy/Primary Examiner, Art Unit 3677